{¶ 26} I concur in the majority's ruling affirming appellant's conviction for violating R.C.2923.16(E)(3). Appellant should have informed Sergeant Merkel that he was a concealed-carry permit holder and had a loaded firearm in his vehicle.
 {¶ 27} However, I disagree with the majority's decision concerning the constitutionality of R.C. 2923.16(E)(1) and, therefore, dissent from the majority's decision to affirm appellant's conviction under that statutory provision.
 {¶ 28} The majority's conclusion that R.C.2923.16(E)(1) is constitutional simply because the more restrictive former version of the statute was found by the Ohio Supreme Court to be constitutional is incorrect. Suppose the legislature passed a law allowing only left-handed people to carry a concealed weapon. While that law would be less restrictive than the previous statutory ban prohibiting anyone from carrying a concealed weapon, it would still fail to pass constitutional muster on equal protection and substantive due process grounds. *Page 320 
 {¶ 29} Therefore, the question to be decided is whether the provisions in current R.C. 2923.16(E)(1) are constitutional.
 {¶ 30} The majority correctly notes that "[l]egislation that limits or prohibits an individual's right to possess a firearm must be `reasonable.'" See Arnold v.Cleveland (1993), 67 Ohio St.3d 35, 47, 616 N.E.2d 163;Klein v. Leis, 99 Ohio St.3d 537, 2003-Ohio-4779,795 N.E.2d 633, at ¶ 14.
 {¶ 31} With respect to R.C. 2923.16(E)(1), how is it "reasonable" to mandate that access to a loaded firearm in the glove compartment of a vehicle be restricted by a lock, when that same statutory provision allows the driver to wear that same loaded weapon on his or her person in an unlocked holster?
 {¶ 32} The majority argues that the locked-glove-box requirement reduces the possibility of the loaded firearm being acquired by a third person and increases safety for police officers approaching the vehicle. There simply is no evidence in the record supporting the majority's arguments. Moreover, the majority's views are contrary to common sense and physical realities. A third person can just as readily reach out and grab a firearm from a driver's unlocked holster as he can take that firearm from a closed glove compartment. And, as to police safety, a driver wearing a firearm in a holster has quicker access to that weapon than a firearm several feet away in a closed glove compartment. As this case demonstrates, the real risk to law enforcement officers is not drivers with concealed-carry permits, who, as in this case, can be readily identified by an officer through a simple computer check. The real risk to law enforcement officers is the criminal element, who do not bother with such matters as permits, visible holsters, or closed glove compartments.
 {¶ 33} In light of the statutory recognition that a concealed-carry permit holder may carry a loaded firearm in an unlocked holster on his or her person while driving a vehicle, there simply is no rational basis for requiring that the storage of that same loaded weapon in a closed glove compartment must be secured by a lock. Thus, the portion of R.C. 2923.16(E)(1) requiring a lock on a glove compartment as a prerequisite for a concealed-carry permit holder's transport of a loaded firearm is unreasonable and unconstitutional. Appellant's conviction for violating R.C. 2923.16(E)(1) should be reversed, and this case should be remanded for resentencing. *Page 321